argues that it functioned as an order granting a motion to acquit and is
                appealable pursuant to NRS 177.015(1)(b). Appellant also asserts that
                because it cannot proceed on the original charge or file new charges, the
                practical effect of the district court's order is to acquit respondent of the
                original offense.
                              An acquittal is generally defined as a ruling that the State has
                provided insufficient evidence to establish a defendant's criminal liability
                for an offense.     Evans v. Michigan, 568 U.S. „ 133 S. Ct. 1069,
                1074-75 (2013). Here, the district court did not make any findings
                regarding the sufficiency of the evidence and its ruling did not relate to
                respondent's guilt or innocence. Therefore, we conclude that the district
                court's order does not function as an order granting a motion to acquit.
                              Because no statute or court rule allows the State to appeal
                from an amended judgment of conviction, and appellant has failed to
                demonstrate that the amended judgment of conviction is appealable
                pursuant to NRS 177.015(1)(b), we conclude that we lack jurisdiction, and
                we
                              ORDER this appeal DISMISSED.




                                          Pickering



                              Citjatreter27" J.
                Parraguirre                                 Stitta




SUPREME COURT
      OF
   NEVADA
                                                       2
  1947A
                    cc: Hon. Elizabeth Goff Gonzalez, District Judge
                         Attorney General/Carson City
                         Clark County District Attorney
                         Clark County Public Defender
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 19474    AgeD